On the 13th day of May, 1986, following plea negotiations, Philip R. Sturgis of Hays, an attorney admitted to the practice of law in the State of Kansas, entered a plea of guilty in the District Court of Ellis County, Kansas, to one count of criminal solicitation, K.S.A. 1985 Supp. 21-3303, a felony. Thereafter, on the 2nd day of June, 1986, Philip R. Sturgis, pursuant to Supreme Court Rule 217 (235 Kan. cxxxii), surrendered to Arno Windscheffel, disciplinary administrator, his license to practice law in the State of Kansas.
The Court, being fully advised, finds that the surrender of the license to practice law of Philip R. Sturgis should be accepted and that he should be disbarred from the further practice of law in the State of Kansas.
It is Therefore Ordered that Philip R. Sturgis be and he is hereby disbarred from the practice of law in the State of Kansas, his license to practice law is revoked and the Clerk of the Appellate Courts is directed to strike the name of Philip R. Sturgis from the rolls of attorneys in Kansas.
It is Further Ordered that this order shall be published in the official Kansas Reports and that the costs herein be assessed to Philip R. Sturgis.
Effective this 23rd day of June, 1986.